THE COURT
(MORSELL, Circuit Judge, contra)
was of opinion, that this was a sufficient demand.
THE COURT, upon the trial, on the motion of the plaintiff’s counsel, instructed the jury, (nem. con.) that if they should believe from the evidence that Mr. Reynolds, the defendant, had been several years a resident of the city of Washington, previous to the protest of the note in question, and that several previous notes, upon which he was indorser, had been protested upon demand made on the day after the third day of grace, and had been renewed by his indorsement upon notice given to him on the day after the third day of grace, and that such demand and no--tice were according to the long existing usage and practice of the bank and its customers, the jury may infer from these facts, that the defendant had a knowledge of such usage in the said bank at the time he indorsed the note, and that he assented to such usage.
The defendant then offered evidence that, when the note became payable, there was an executor of the maker, qualified to act, and residing in this city.
THE COURT (THRUSTON, Circuit Judge, contra) was of opinion, that the plaintiffs were bound to inquire for the executor and demand payment of him.
Verdict for the plaintiffs.
The defendant’s counsel moved for a new trial, because the verdict was against the instruction of the court upon the point of law.
But THE COURT refused to grant it.